DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that the prior art fails to teach a light source driver as claimed.
	Examiner does not find this persuasive for two reasons:
First, Mirchev teaches an equivalent control scheme as the instantly claimed driver. That is, Mirchev teaches “to control UV LEDs radiation intensity by variation of the frequency and/or current magnitude and/or current pulses ratio… frequency, magnitude of current and current pulses ratio should be selected depending on the energy of the polymerization of curable agent, curable agent composition, the thickness of curable agent layer, application method of curable agent on the surface, the duration of LEDs UV radiation effect on the curable agent, temperature and humidity of environment, and the characteristics of UV LEDs” [0035]. 
Controlling the UV LED as described by Mirchev is accomplished using “Control block 6 is intended to generate UV LEDs control pulses and comprises a controller 7, and a block of power modules 8” [0057] such that “power module 8 can be made as pulse controlled current stabilizer with pulse-width modulation that provides the delivery of current pulses to UV LEDs in the range of frequencies from 1 kHz to 10 MHz, with this the frequency 1/T, the current magnitude and duty cycle of current pulses is determined depending on the properties of curable agent and curing conditions” [0061]. This is equivalent to the driver as claimed. 
	Second, the claim requires “the light source driver comprises… a reference pulse generation portion… a pulse modulation portion… a pulse setting storage portion… a driving power output portion,” however the specification does not explain what these “portions” are in terms of structure. The word “portion” is a generic placeholder term. If the word “portion” was replaced with “means” the meaning of the claim would not change. However, the specification does not explain what these portions are in terms of a physical structure. 
	Claim Interpretation	
	The term “configured to” is understood to refer to a narrower meaning than “used to” if the narrower meaning is supported by the specification.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a reference pulse generation portion… a pulse modulation portion… a pulse setting storage portion… a driving power output portion in claim 1.
If the word “portion” was replaced with “means” the meaning of the claim would not change. Thus, the word “portion” is a generic placeholder term.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to claim 1, the structure of a “portion” is unclear.
	The claim limitation “a reference pulse generation portion… a pulse modulation portion… a pulse setting storage portion… a driving power output portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Note: Claims 2-12 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 20030083771 A1) and further in view of Mirchev (US 20120128890 A1).
	In reference to claim 1, Schmidt discloses a building apparatus that builds an object using a curable material that is cured by being irradiated with an ultraviolet ray, (“selective deposition modeling method and apparatus for dispensing a curable phase change material… UV curable” [Abstract]) the building apparatus comprising:
an ejection head, configured to eject the curable material (“dispensing device 24 is an ink jet print head” [0051]);
a UV light source, configured to emit the ultraviolet ray to the curable material ejected from the ejection head (“radiation source 36 includes an ultraviolet radiation emitting bulb 38 which is used to provide flood exposure of UV radiation” [0060]; also see Fig 1, shown below, in view of P0060, P0061, P0053); and
a light source driver, configured to supply an electric power for driving the UV light source (“controller 40” [P0061] is for controlling the printing operation and would control the light source), wherein 
the light source driver supplies the electric power that varies in a pulse-like form to the UV light source, so as to drive the UV light source using a pulse driving scheme;
in the pulse driving scheme, a peak value of a pulse current is set and a duty of the pulse current is controlled, so as to control a luminous intensity of the UV light source (“exposure is executed in a flash manner, preferably by turning on and off the bulb 38 at a desired time” [P0060])

    PNG
    media_image1.png
    633
    1041
    media_image1.png
    Greyscale

Schmidt does not disclose that the UV light source is an ultraviolet LED and is associated with a driver as claimed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, UV curing, Mirchev discloses using an ultraviolet LED for curing (Abstract).
Mirchev further discloses that known UV curing devices suffer many deficiencies  [0021-0027] and therefore suggests “to control UV LEDs radiation intensity by variation of the frequency and/or current magnitude and/or current pulses ratio… frequency, magnitude of current and current pulses ratio should be selected depending on the energy of the polymerization of curable agent, curable agent composition, the thickness of curable agent layer, application method of curable agent on the surface, the duration of LEDs UV radiation effect on the curable agent, temperature and humidity of environment, and the characteristics of UV LEDs” [0035]. 
Controlling the UV LED as described by Mirchev is accomplished using “Control block 6 is intended to generate UV LEDs control pulses and comprises a controller 7, and a block of power modules 8” [0057] such that “power module 8 can be made as pulse controlled current stabilizer with pulse-width modulation that provides the delivery of current pulses to UV LEDs in the range of frequencies from 1 kHz to 10 MHz, with this the frequency 1/T, the current magnitude and duty cycle of current pulses is determined depending on the properties of curable agent and curing conditions” [0061]. This is equivalent to the driver as claimed. 
Claim element
Prior art
light source driver
Schmidt element 40
Mirchev element 6
	reference pulse generation 	portion
“In order to determine accurately the pulse power and prevent crystal overheating, a current stabilizer is used. The current stabilizer is designed for stabilization of the current flowing through the LEDs that allows, by knowing the voltage drop across the LED, to calculate accurately the pulse power and limit the current through LED” [Mirchev P0054]
	pulse modulation portion
“Control block 6 is intended to generate UV LEDs control pulses” [Mirchev P0057]
	pulse setting storage portion
“Controller 7 of block 6 is connected to both its data inputs and external control devices” [Mirchev P0060]
controller
Schmidt element 34
“external control devices, for example, the “Start” button or personal computer (not shown in figures)” [Mirchev P0060]

The combination would be achievable by integrating Mirchev’s UV LED and control scheme in to the apparatus. The proposed combination integrates the UV LED curing structure of Mirchev in to the apparatus. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the UV light source is an ultraviolet LED and is driven by a driver as claimed.
A person having ordinary skill in the art would have been specifically motivated to integrate the Mirchev’s UV LED and control scheme in to the apparatus because Mirchev explains that it overcomes a variety of deficiencies associated with prior UV curing means [0021-0027]; and in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/ or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In reference to claim 2, 3, 5, 7, 8, 10, 11, 12, the combination discloses the apparatus as in claim 1.
Schmidt teaches that “controller 40” [P0061] controls the apparatus. This would include the ejection head and light source. Schmidt does not disclose the particular manner in which the control is conducted, however, the controller would be capable of controlling the ejection head and light source as claimed.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	In reference to claim 4, 6, the combination discloses the apparatus as in claim 1 and 5.
Schmidt further discloses a main scanning driver, configured to cause the ejection head to perform a main scanning operation of ejecting the droplet of the curable material while moving in a main scanning direction set in advance (“controller 40” [P0061] is for controlling the printing operation and would control the ejection head using the “conventional drive means 26” [P0053]).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	In reference to claim 9, the combination discloses the apparatus as in claim 1.
Schmidt further discloses the building apparatus comprises a plurality of ejection heads (“plurality of print heads [for dispensing different materials]” [Claim 59]), and
Schmidt does not disclose that the materials are different colors, however, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
The Schmidt device would be capable of being used such that each of the plurality of ejection heads ejects the curable material with different color.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744